Per Curiam.
Appellant seeks review of a Final Judgment and Order on Report and Recommendation on Petition for Termination of Parental Rights and Adoption. However, this order does not finally dispose of the issue of termination of parental rights. J.A. v. Dep't of Children & Families , 18 So.3d 665 (Fla. 1st DCA 2009) ; E.S. v. Dep't of Children & Families , 836 So.2d 1089 (Fla. 1st DCA 2003). Therefore, the appeal is premature and is hereby dismissed for lack of jurisdiction.
MAKAR, OSTERHAUS, and WINSOR, JJ., concur.